Citation Nr: 0431918	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1979 to May 
1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Reno, Nevada, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in April 2004.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A February 1980 record of treatment notes complaints of low 
back pain and dysuria.  The assessment was posterior 
urethritis.  An April 1981 record notes complaint of back 
pain after falling off of a motorcycle.  Pain in the right 
flank area with tingling in both lower extremities was noted.  
The assessment was motorcycle accident injuries.  A May 1981 
record of treatment notes that pain in the back had resolved 
virtually completely.  A May 1983 report notes that the 
appellant was struck by a taxicab while riding a motorcycle.  
Examination was noted to normal, except for contusions to the 
left knee, left elbow, and the left ankle, and foot injuries.  

A July 1984 Medical Board report notes he had sustained 
significant injuries to the right foot and ankle, and minor 
injuries to his left shoulder in a motor vehicle accident in 
May 1983.  An August 1984 treatment record notes the 
appellant had sustained multiple orthopedic injuries in 
association with a motor vehicle accident in 1983.  An 
addendum to the Medical Board report reflects a diagnosis of 
probable hepatitis A, resolved without residual, not 
disabling.  A Physical Board examination report, dated in 
July 1984, shows that the spine and musculoskeletal system 
were normal.  On the accompanying medical history, he denied 
having or having had recurrent back pain.  

Initially, the Board notes that the April 2001 VA 
examinations do not reflect the examiner's professional rank 
or title.  The failure to note a title prevents the Board 
from knowing whether the examiner is competent.  In addition, 
the examiner(s) did not review the C-file.  

Next, the Board notes that the April 2001 VA Liver 
examination report contains a handwritten note that hepatitis 
C was most likely related to the appellant's job as a health 
care worker during service.  As noted above, the examiner 
stated that the C-file was not reviewed, and thus, the basis 
for the opinion is unclear.  

A VA treatment record, dated April 14, 1999, notes that the 
appellant had had back pain since an industrial accident in 
1989.  The appellant has related that he was in receipt of 
benefits from the State Industrial Insurance System (SIIS).  
The records in association with the industrial accident have 
not been associated with the claims file.  

The April 2001 VA Spine examination report relates a history 
of a back injury during service.  The relevant diagnoses were 
history of lumbosacral contusion and degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  The examiner did not provide an opinion as to the 
etiology of any identified back disorder.  

Lastly, at a hearing before the undersigned Veterans Law 
Judge in April 2004, the appellant stated that he had had 
recent treatment at a VA facility.  These records have not 
been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should return the claims 
file to the VA examiner who performed 
the April 2001 VA examinations, if 
available, otherwise, another VA 
examiner.  Based on a review of the 
claims file, the examiner should 
specifically state whether any 
identified back disorder is related to 
service.  The examiner should identify 
when exposure to hepatitis C occurred 
during service.  A complete rationale 
should accompany any opinion provided.  

2.  The AOJ should obtain the name and 
professional rank or title of the April 
2001 VA examiner.  The information 
should be associated with the April 2001 
reports of examination contained in the 
claims file.  The name and professional 
title or rank of any other examiner 
providing an opinion should be 
associated with the corresponding 
opinion.  

3.  The AOJ should obtain any unobtained 
pertinent (back and hepatitis) VA 
treatment records, dated from April 2003 
to April 2004, and associate the records 
with the claims file.  

4.  The AOJ should request that the 
appellant provide records in association 
with a work-related back injury from the 
S. D. C. C., as well as pertinent SIIS 
records, or in the alternative, the AOJ 
should request that the appellant 
execute an authorization for release of 
information.  

5.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, including any evidence of 
exposure to hepatitis during service, 
that evidence must be submitted by him.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




